Continuation sheet
Continuation of 3. NOTE:
The proposed amendment recited in claims 1, 11, 21 and 30 such that “refraining from resetting a beam failure counter during the inactive duration of the DRX period” and recited in claim 32 “wherein refraining from resetting a beam failure counter comprises stopping a count of the beam failure counter during the inactive duration of the DRX period” raise new issue that would require further considerations and/or search. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474